Citation Nr: 1618979	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-17 690	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a depressive disorder.

3.  Entitlement to an evaluation in excess of 20 percent for a lumbosacral strain with lumbosacral degenerative disc disease (DDD).  

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity from February 14, 2011, and in excess of 20 percent from July 29, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, which in part increased a 20 percent rating for the service-connected low back disorder to 20 percent, effective April 23, 2008 (date of receipt of claim) and a October 2009 decision of a Department of Veterans Affairs (VA) Regional Office.  

A hearing was held in January 2011 before a Decision Review Officer (DRO), and a hearing before the undersigned at the RO was held in July 2012.  Transcripts of those hearings are on file.  

A May 2013 Board decision granted service connection for headaches and granted an initial 10 percent rating for hypertension but denied a rating in excess of 10 percent for right shoulder impingement syndrome and denied a compensable evaluation for photophobia of the right eye.  Claims for service connection for erectile dysfunction, sleep apnea, and for depression were remanded.  As to this, the Board notes that depression, in itself, is a symptom and, accordingly, that issue has been recharacterized to reflect that service connection is sought for a psychiatric disorder characterized primarily by depression, i.e., a depressive disorder.  Claims for an evaluation in excess of 20 percent for a lumbosacral strain and for special monthly compensation (SMC) based on loss of use of a creative organ were also remanded.  

Subsequently, a May 2013 rating decision effectuated the grant of service connection for headaches and assigned an initial 30 percent rating effective April 17, 2009, and effectuated the grant of a 10 percent rating for hypertension as of April 23, 2008.  The Veteran has not disagreed with the rating assigned for headaches or the effective date of that grant or the effective date for the 10 percent rating for hypertension.  Thus, those matters are not before the Board.

An August 2013 rating decision granted service connection for intervertebral disc syndrome (IVDS), in addition to the already service-connected lumbosacral strain, but confirmed and continued the 20 percent rating which had been assigned for the service-connected lumbosacral strain.  Service connection was also granted for radiculopathy of the right lower extremity which was assigned an initial 10 percent rating as of February 14, 2011, (date of VA examination which reported subjective radicular complaints that were confirmed by VA EMG testing in September 2011) which was increased to a 20 percent rating as of July 29, 2013 (date of VA examination).  Also, service connection was granted for erectile dysfunction which was assigned an initial noncompensable rating and, because such disability is compensated by SMC, SMC for loss of use of a creative organ was granted as of August 8, 2009.  The Veteran has not appealed the effective dates relative to erectile dysfunction or SMC for loss of use of a creative organ.  

In the October 2015 Informal Hearing Presentation the Veteran's service representative waived initial RO consideration of any additional evidence which had been received.  

Although the matter of the rating for right lower extremity radiculopathy was not part of the initial appeal and the appellant's neurological symptoms are rated separately, they are still part of the overall evaluation for his back disability, and so they are properly part of a request for an increased disability rating for that condition.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (the issue of entitlement to a total disability rating based on individual unemployability is "part of a claim for increased compensation"); see also Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 225 (2001), Evans v. West, 12 Vet. App. 396, 399 (1999), and Holland v. Gober, 10 Vet. App. 433, 436 (1997) (all dealing with appeals of downstream issues following an initial award of benefits). 

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED.  


FINDINGS OF FACT

1.  A depressive disorder had its onset during active service.  

2.  The Veteran's lumbosacral strain with lumbosacral DDD has not been manifested by limitation of flexion to less than 30 degrees and he does not have ankylosis, favorable or unfavorable, of the thoracolumbar spine.  

3.  From February 14, 2011, to July 28, 2013, the Veteran's radiculopathy of the right lower extremity was manifested by sensory complaints and findings but no motor impairment and no persuasive evidence of trophic changes; and did not result in more than mild peripheral neuropathy

4.  Since July 29, 2013, the Veteran's radiculopathy of the right lower extremity was manifested by sensory complaints and findings and only minimal motor impairment but no evidence of trophic changes; and does not result in more than moderate peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2015).  

2.  The criteria for an evaluation in excess of 20 percent for a lumbosacral strain with lumbosacral DDD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5237 and 5243 (2015).

3.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity from February 14, 2011, and in excess of 20 percent from July 29, 2013, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.124, DC 8521 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

By letter in May 2008 as to the claim for service connection for an increased rating for the Veteran's service-connected lumbosacral disability, and by letter in July 2009 as to the claim for service connection for a depressive disorder, the RO satisfied its duty under the VCAA to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2008 letter also provided generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

As to assistance, VA has obtained available service treatment records (STRs), private treatment records, and VA medical records.  As to the latter, the additional VA treatment records referenced in the 2013 Board remand are now on file.  

The Veteran testified in support of his claims at an RO hearing and at another hearing at the RO before the undersigned Veterans Law Judge.  38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing explain the issues and suggest the submission of relevant but overlooked evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearings focused on the elements needed for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Moreover, following the hearing the Board remanded the case to help substantiate the claims.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2015).  

The May 2013 and August 2013 rating decisions, as well as the October 2013 Supplemental Statement of the Case (SSOC) do not reflect that any attempt was made to locate any inservice mental health records which might be kept separately from other STRs, as instructed in the Board remand.  However, in light of the favorable outcome in this decision, the Veteran is not prejudiced by any such failure.  The Veteran was scheduled for a VA psychiatric examination following, and pursuant to, the 2013 Board remand but he did not attend that examination.  

All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the appeal is available but not obtained.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence or continuity of symptomatology, and it evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007); and Layno v. Brown, 6 Vet. App. 465 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Depressive Disorder

The STRs are negative for a psychiatric disability except that the December 1995 separation Report of Medical History shows the Veteran reported a positive history of "depression or excessive worry" and "nervous trouble of any sort."  

On VA psychiatric evaluation on an outpatient basis in June 2008 the Veteran reported having been depressed for a long time.  His depression had increased during his military service while stationed at Guantanamo Bay prison because of what he had seen and his experiences with inmates.  He reported working two jobs and going to bed around 2 or 3 a.m. but getting only 4 to 5 hours of sleep nightly, and sometimes less.  He had not been treated for depression after service.  The relevant assessment was a dysthymic disorder.  His stressors related to unaddressed long-term psychological stressors, especially precipitated by his military service.  He was to be referred to a mental health clinic for treatment of depression.  

On VA psychiatric examination in August 2009 it was noted that the Veteran had been known to work to think less about his problems.  The examiner felt that the Veteran was working more to escape his feelings of depression and worthlessness.  This was the same as at the time of his separation from military service.  Moreover, the examiner stated that the Veteran "was likely already depressed [when discharged from service] and could not handle being without work so he immediately returned to work duty upon release [from military service]."  The diagnosis was recurrent major depressive disorder.  

At the 2012 Board hearing, the Veteran reported that he received mental health treatment on two occasions in service and received medication to treat his depression.  

Analysis

When the evidence in this case is viewed most favorably to the Veteran, as required, the combined effect of the June 2008 VAOPT psychiatric evaluation and the formal August 2009 psychiatric examination is favorable to the Veteran.  Specifically, at the June 2008 psychiatric evaluation it was concluded that the Veteran's depressive disorder was related to unaddressed long-term psychological stressors, especially precipitated by his military service.  The 2009 examiner, in essence, corroborated this when it was opined that the Veteran "was likely already depressed [when discharged from service]."  Each rendered a diagnosis of a depressive disorder, i.e., a dysthymic disorder in 2008 and, in 2009 a recurrent major depressive disorder.  

Accordingly, with the favorable resolution of doubt in the Veteran's favor, service connection for a depressive disorder is warranted.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21. Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

Under the DC 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

As to incapacitating episodes, if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

As for rating the orthopedic manifestations, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) is used and encompasses symptoms such as pain (radiating or not), stiffness, and aching but does not require that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3. 

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note 5 of the General Rating Formula. 

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate DCs for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, DCs 8205 to 8730 (2013).  The DCs for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, DC 7115").  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Incomplete paralysis, neuritis or neuralgia of the sciatic nerve warrants a 10 percent evaluation when mild; a 20 percent evaluation when moderate; a 40 percent evaluation when moderately severe; and a 60 percent evaluation when severe, with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve with the foot dangling and drops, no active movement possible of muscles below the knee, knee flexion weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.  

External popliteal (common peroneal) neurological manifestations are rated under DCs 8521, 8621, or 8721 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 30 percent when severe.  A 40 percent rating is warranted for complete paralysis (with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of the toes lost; abduction weakened; anesthesia covers the entire dorsum of the foot and toes).  See also 38 C.F.R. § 4.124a, DCs 8621, 8721 (for external popliteal (common peroneal) neuritis and neuralgia). 

Incomplete paralysis, neuritis or neuralgia of the musculocutaneous (superficial peroneal) nerve warrants a noncompensable evaluation when mild; a 10 percent evaluation when moderate; and a 20 percent evaluation when severe.  A 30 percent rating is warranted for complete paralysis with eversion of the foot being weakened.  38 C.F.R. § 4.124a, DCs 8522, 8622, 8722.  

When a reasonable doubt arises, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Background

Private clinical records include a November 2007 examination which revealed spasm of the paralumbar muscles.  On private examination on January 24, 2008, the Veteran had decreased motion in all planes.  There was only minimal tenderness of the paralumbar muscles and they were not spastic.  

A January 2008 X-ray which revealed slight L5-S1 narrowing suggestive of DDD.  At an April 2008 examination the Veteran's strength, deep tendon reflexes, and sensation were described as excellent.  

On VA spinal examination on August 8, 2008, the Veteran complained of constant dull low back pain which radiated to the right hip lasting from a few minutes to an hour and which he described as being 8 in severity on a scale of 10.  Precipitating factors included prolonged standing but because he took medication he had no additional limitation of motion or functional impairment during flare-ups.  He walked unaided but reported taking a cane when he went for a walk every other day and walked for about 3/4 of a mile.  He also used a back brace.  He was independent in eating, grooming, and toileting but had difficulty bending over to put on shoes and socks.  He had missed 4 days of work in the past 12 months due to back pain.  On physical examination his spine and gait were normal.  The curvature of his spine was normal and symmetric in appearance.  Symmetry and rhythm of spinal motion were normal.  Forward thoracolumbar flexion was to 40 degrees (although it was also reported that flexion was limited to 50 degrees), extension was to 10 degrees, and lateral bending in each direction, and rotation in each direction were all to 20 degrees (for a combined range of motion of 130 degrees).  He had pain from beginning to the end in flexion and extension after three repetitions.  There were no additional limitations due to fatigue, weakness, lack of endurance or incoordination.  He had tenderness on palpation in the mid-line and over the lumbosacral paraspinal muscles.  He had guarding during flexion and extension, but his gait remained normal.  Neurologically, there were no sensory deficits and reflexes were normal and equal, bilaterally.  Motor strength and muscle tone were normal and there was no muscular atrophy in the lower extremities.  It was noted that X-rays revealed minor narrowing of the lower two lumbar vertebrae and the lumbosacral disc spaces were compatible with very early degenerative disc changes.  The diagnoses were a lumbosacral strain, and L4-5 and L5-S1, early DDD.  

A private MRI on April 30, 2009 revealed widespread DDD and a significantly bulging disc on the left.  It was reported that this might be associated with some symptoms the Veteran was having, although the symptoms were on the right side.  It was recommended that if he continued to have pain and discomfort that he seek an evaluation by a specialist.  

VAOPT records show that in September 2009 the Veteran's gait and muscle tone were normal.  Muscle strength was 5/5.  Sensation was symmetric for basic modalities and no abnormality of reflexes was reported.  

A private evaluation in January 2010 found that the Veteran had adequate sensation.  His gait was normal and unaided.  Straight leg raising was negative, bilaterally.  

At the January 2011 DRO hearing the Veteran testified that he took medication for back pain but could not bend down and tie his shoes.  At work he had to have assistance lifting things but he also had problems with prolonged standing and sitting.  Page 2.  He wore a back brace with metal side stays.  He also sometimes had numbness of each leg.  He rated his back pain as 8 on a scale of 10.  Back surgery had been recommended.  He also used a TENS unit.  Page 3.  The TENS unit did not provide much relief.  He was no longer a prison guard but now worked in administration which was less physically demanding.  Pages 4 and 5.  The numbness that affected his legs went all the way to his feet.  Page 5.  

Submitted at the DRO hearing was a lay statement from a friend who stated that in the past few years it had become more difficult for the Veteran to perform his daily duties due to back pain.  At times it was even difficult for him to sit or stand for any length of time, such that at times he had to get up and stand or walk around during his work shift.  His job required that at times he lift things and, so, he required assistance.  

On VA spinal examination on February 14, 2011, the Veteran reported having constant dull to sharp pain of the low back which fluctuated in intensity from 6 to 8 on a scale of 10 depending on movement.  He was employed on a full time basis.  He related having associated radiation of numbness from the buttock to the right heel.  The numbness occurred once daily to 2 to 3 times daily.  Sharp pain occurred 4 to 5 times daily, lasting 10 minutes to 20 minutes.  He wore a back brace when driving and sleeping.  His symptoms were precipitated by prolonged walking, of greater than 100 yards; prolonged standing of greater than 15 minutes; and prolonged sitting of more than 30 minutes; or lifting objects of more than 25 lbs.  His back brace and a TENS unit were alleviating factors.  He had no history of urinary or fecal incontinence.  He had no history of paresthesias, leg or foot weakness, falls or unsteadiness.  

On physical examination the Veteran's posture, gait, and spinal appearance, including curvature, were normal.  There was no thoracolumbar ankylosis.  He had no spasm, weakness, atrophy or guarding of the thoracolumbar sacrospinalis.  He did have painful motion and tenderness.  Thoracolumbar flexion was to 90 degrees, extension was to 30 degrees, and lateral bending in each direction and rotation in each direction were all to 30 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain on repetition of motion but no additionally limited motion after the repetitions.  Deep tendon reflexes were normal, bilaterally.  Sensations were normal in each lower extremity.  Strength was normal in the lower extremities and there was normal muscle tone, and no muscle atrophy.  The diagnosis was mild lumbar DDD with subjective symptoms of right lower extremity radiculopathy. 

VAOPT records, i.e., CAPRI records contained in Virtual VA, include an August 2011 notation that the Veteran reported that he occasionally felt that he had right foot drop.  On examination he had a limping gait and slightly dragged his right foot.  However, a September 15, 2011, notation states that electrodiagnostic studies, i.e., nerve conduction velocity and electromyogram, confirmed acute right L5-S1 radiculopathy which was a mild peripheral sensory neuropathy in the right lower extremity.  

At the July 2012 hearing at the RO before the undersigned Veterans Law Judge the Veteran testified that he had difficulty bending and also in standing for long periods of time at work.  Page 7.  He could stand without pain for about 15 minutes.  He used a back brace and a TENS unit.  Page 8.  His low back pain radiated down his right leg.  Page 8.  At work he could not stand for long periods of time or do heavy lifting.  He had never been incapacitated due to his back or missed any days at work due to his back; rather, he just took medication and went to work.  He had been seen for his right foot drop.  Page 9.  

On VA spinal examination on July 29, 2013, the Veteran reported that his low back disability had worsened and he now had a grinding sensation when changing positions and getting up in the morning.  His treatment was with a back brace, TENS unit, "Icy-Hot" topical patches, and pain as well as anti-inflammatory medications.  He did some home stretching exercises.  He was no longer treated at the pain management clinic.  Now his low back pain was constant but with variable intensity, averaging 7 on a scale of 10.  The pain increased with prolonged standing, walking, and sitting.  The pain decreased with stretching and changing positions.  He related that he had been dragging his right foot for 2 years but that now it was worse.  However, he could not describe the manner in which it was worse.  He denied having any falls due to right foot drop but reported having nearly fallen.  He denied paresthesias in each lower extremity.  At times when he got up he had an aching pain in his right hip, but did not describe radicular pain.  

On physical examination the Veteran did not report having flare-ups which impacted his spinal function.  Thoracolumbar flexion was to 65 degrees, with pain beginning at 35 degrees, but after repetitive motion it was to 70 degrees.  Extension was to 15 degrees, with pain beginning at 5 degrees, and after repetitive motion it was to 15 degrees.  Right and left lateral flexion were to 20 degrees, with pain beginning on the right at 10 degrees and on the left at 15 degrees, but after repetitive motion it was to 15 degrees in each direction.  Right and left rotation were to 15 degrees with pain beginning at 5 degrees, and after repetition it remained to 15 degrees.  It was reported that the Veteran had additional functional impairment and limited motion due to pain, disturbance of locomotion, interference with sitting, standing and/or weight-bearing.  He had palpable tenderness along the paraspinal muscles from T11 to S1, bilaterally.  He had guarding or muscle spasm of the thoracolumbar spine, which was severe enough to result in an abnormal gait.  Strength was 5/5 at the hips and bilateral great toe extension, bilaterally, and it was 5/5 at the left hip, knee, and ankle.  Strength was 5/5 at the right hip but 4/5 at the right knee and in ankle dorsiflexion and plantar flexion.  There was no muscle atrophy of either lower extremity.  Reflexes were 1+ at both knees and both ankles.  

On sensory examination sensation in the lower extremities to light touch was normal, bilaterally.  Sensation to pinprick, vibration, and position was normal bilaterally, but sensation to decreased temperature was decreased in the right lower extremity, distal to the knee.  Straight leg raising was positive on the right but negative on the left.  As to radicular symptoms, he had none in the left lower extremity.  He reportedly had no numbness, paresthesias or dyesthesias in either lower extremity but had pain in the right lower extremity.  He was reported to have right foot drop with weakness from involvement of the right sciatic nerve which was moderate, but the left lower extremity was not affected.  He had no bowel or bladder complications and no incapacitating episodes due to his IVDS.  He regularly used a back brace.  He occasionally used a walker about 7 times weekly but not daily, and used it if traveling or anticipating any prolonged standing.  He did not use a walker at work.  

The Veteran reported that he had missed about one week of work in the past 12 months due to treatment for back pain.  He had left work early on two occasions due to back pain and was late for work four times due to drowsiness from medication for back pain.  

The examiner stated that the current examination findings were most consistent with a diagnosis of chronic lumbar spine degenerative disease with DDD, and electrodiagnostic evidence of right lumbar radiculopathy, with minimal clinical objective findings of radiculopathy.  There was no radiating low back pain into either lower extremity, and the mild right foot drop could be attributed to the right peroneal peripheral neuropathy from [nonservice-connected] uncontrolled insulin-dependent diabetes mellitus, type II.  

On VA peripheral neurological examination on July 29, 2013, it was reported that the Veteran had a diagnosis of chronic right peroneal sensory neuropathy with mild right foot drop, secondary to diabetic focal limb neuropathy.  The Veteran denied having any pain or paresthesia of the left lower extremity.  He was insulin-dependent and by his own admission and VA clinical notes it was poorly controlled.  

The examination findings were reported in the orthopedic evaluation.  
The Veteran had a mild limping gait with right foot drop but he was able to heel walk with good balance.  He had no tropic changes.  He had chronic lumbar right radiculopathy with sciatic nerve involvement which was mild.  He had mild incomplete paralysis of the musculocutaneous, i.e., superficial peroneal, nerve in each lower extremity, but the external popliteal, common peroneal, nerves and the remaining peripheral nerves in each lower extremity were normal.  It was reported that the September 15, 2011, VA EMG study had been normal as to the left lower extremity but revealed acute right L5-S1 radiculopathy, and mild peripheral sensory neuropathy in the right lower extremity.  

Lumbosacral strain with lumbosacral DDD Rated 20 percent

As noted, although the appellant's neurological symptoms are rated separately, they are still part of the overall evaluation for his back disability, and so they are properly part of a request for an increased disability rating for that condition.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 225 (2001), Evans v. West, 12 Vet. App. 396, 399 (1999), and Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

For a rating in excess of the 20 percent rating for the service-connected lumbosacral strain with lumbosacral DDD under 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, the Veteran must have IVDS with incapacitating episodes lasting at least 4 weeks in the past 12 months, to warrant a 40 percent rating.  However, more than his verbal assurance of this is required.  Rather, there must be bed rest prescribed by a physician.  Here, there is no evidence that the Veteran has ever been prescribed bed rest by a physician.  

Alternatively, ratings may be assigned for the orthopedic and neurologic components, for combination under 38 C.F.R. § 4.25.  Under the General Rating Formula for Diseases of the Spine, (which assigns a rating for the orthopedic component of spinal disability) a 40 percent rating could be assigned if there was limitation of thoracolumbar flexion to 30 degrees or less, or there was favorable ankylosis of the entire thoracolumbar spine.  A review of the entire evidentiary record makes it indisputable that the Veteran does retain some thoracolumbar motion and, so, this precludes finding that he had any thoracolumbar ankylosis.  

A review of the evidentiary record also shows that the Veteran has never demonstrated limitation of flexion of the thoracolumbar spine which is to 30 degrees or less even after repetitive use.  The Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Here, a higher rating based on pain without any quantifiable loss due to actual pain does not serve as a basis for an increased rating.  The Veteran is already being compensated for pain.  The limitation of motion demonstrated on examinations does not meet the criteria for a higher rating. 

Thus, inasmuch as the rating criteria consider such factors as pain on motion, the preponderance of the evidence is against the assignment of a higher schedular rating for the orthopedic component of the Veteran's service-connected lumbosacral strain with lumbosacral DDD at any time during this appeal.  So, in this regard, there is no doubt to be favorable resolved.  

Initial rating in excess of 10 percent for radiculopathy of the right lower extremity from February 14, 2011, and in excess of 20 percent from July 29, 2013

Initially, the Board notes that the Veteran is credible as to his testimony and recorded complaints of having right foot drop.  It is clear from the clinical evidence of record that this can only be due to weakness from neurologic impairment.  Unfortunately, the persuasive clinical evidence of record demonstrates that this weakness and right foot drop, which is the only cause of his impaired gait, is due to diabetic neuropathy resulting from his nonservice-connected diabetes mellitus, type II.  As such, any weakness or motor impairment, including the right foot drop may not be considered in determining the appropriate evaluation for the service-connected radiculopathy of the right lower extremity.  

Although an April 2009 private clinical record suggested that the Veteran had some unspecified symptoms of his right lower extremity, a September 2009 VAOPT record and a private record in January 2010 did not document any neurologic abnormality of the right lower extremity.  Similarly, while he reported that at times he had numbness of each leg, it was not until the February 14, 2011, VA examination that he specifically related having numbness radiating down the right leg, and the diagnosis was that he had subjective symptoms of radiculopathy, inasmuch as sensation and strength were normal.  Subsequently, a September 2011 VA EMG electrodiagnostically confirmed the radiculopathy.  However, that study found that it was mild and sensory in nature, although the exact peripheral nerve in the right lower extremity was not specifically identified.  

The initial 10 percent rating was assigned under DC 8521 for mild sciatic neuropathy.  The findings, based on the February 2011 VA examination did not document more than mild sciatic neuropathy inasmuch as there was no clinical evidence of motor impairment due solely to the right lower extremity radiculopathy and without consideration of the document right foot drop.  In fact, the July 2013 VA examination initially reported that the right foot drop was from weakness due to impairment of the right sciatic nerve, which was moderate, but on the formal report of the neurologic evaluation at that time it was stated that the right foot drop was due to impairment of the right peroneal nerve due to diabetic focal limb neuropathy.  Thus, the Board gives greater probative weight of the neurologic findings on the neurologic portion of the July 2013 VA examination than the orthopedic portion.  Moreover, even the report of the orthopedic portion of that examination noted that the right foot drop could be attributed to right diabetic peripheral neuropathy.  

The Veteran is competent to attest to the subjective symptoms which are experienced, e.g., pain, and objective evidence, e.g., found on clinical examinations, is not required to establish that such symptoms exist.  However, such lay evidence is subject to differences in perception of various sensations.  For example, the perception of and tolerance of pain and numbness can vary greatly among individuals.  On the other hand, objective clinical evidence is obtained by medical professionals who trained in assessing and evaluating disabilities and, as such, has greater probative value.  More to the point, the Veteran lacks the training, knowledge, and expertise to provide competent evidence that his right foot drop, which has become his primary neurologic complaint, is due to the service-connected radiculopathy of the right lower extremity, as opposed to being a manifestation of his essentially uncontrolled diabetic peripheral neuropathy.  

In sum, prior to the July 29, 2013, VA examinations, the evidence demonstrated that the Veteran had no more than sensory impairment of the right sciatic nerve and, as such, there was no more than mild sciatic neuropathy which did not warrant an evaluation in excess of 10 percent which encompassed mild sciatic neuropathy.  

It was not until the July 29, 2013, VA examinations that the Veteran was found to have decreased reflexes in the right leg as well as only some minimal decrease in strength at the right knee and right ankle.  Thus, this evidence revealed that there was impairment approximating moderate right sciatic neuropathy and, so, warranted a 20 percent rating.  However, there was no atrophy of the right lower extremity and only some decrease in perception of temperature but no impairment of sensation to light touch, pinprick, vibration or position.  Thus, his impairment of the sciatic nerve was not shown to more closely approximate moderately severe sciatic neuropathy, for the next higher rating of 40 percent.  The impairment from diabetic neuropathy, i.e., the foot drop, in the right lower extremity may not be considered for the purpose of determining the proper rating for the service-connected right lower extremity radiculopathy.  Lastly, the medical evidence shows that a separate compensable rating is not warranted for any neurological manifestations associated with the left lower extremity. 

Thus, the preponderance of the evidence is against the assignment of a higher schedular rating for the neurologic component of the Veteran's service-connected right lower extremity radiculopathy in excess of 10 percent from February 14, 2011, until a 20 percent rating was warranted as of July 29, 2013.  Thus, in this regard, there is no doubt to be favorable resolved.  




Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

In Yancy v. McDonald, No. 14-3390, slip op. 12 and 13 (U.S. Vet. App. Feb. 26, 2016) (precedential panel decision) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disorders of the thoracolumbar spine and the right lower extremity radiculopathy with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

With respect to the Veteran's low back disability and right lower extremity radiculopathy, it must be noted that while the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular rating entitlement.  

The appellant has not identified relevant symptomatology that is not contemplated by the rating criteria.  Additionally, the appellant has not cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted.   

The statements or findings of impaired function, such as severely restricting his ability of standing, walking, lifting, and sitting pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Veteran's right foot drop and his antalgic gait stemming therefrom are due to nonservice-connected diabetic neuropathy.  As a result of his service-connected disabilities, the Veteran has experienced pain, painful motion, and limitation of motion due to his low back and right lower extremity radiculopathy.  All of these types of symptoms are contemplated by the rating criteria.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as a range of motion measurement, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  

Moreover, as to each of the service-connected disabilities at issue, higher schedular ratings are possible; particularly if the Veteran in the future actually develops ankylosis of the lumbar spine or has incapacitating episodes of a specified duration, or develops greater neurological impairment from his right lower extremity radiculopathy.  

The Board finds that none of the signs or symptoms of the disabilities at issue shown in the record rendered the schedular criteria inadequate.  In addition, the Board notes that a review of the record does not reveal any evidence establishing anything unique or unusual about the symptoms of the service-connected disabilities.  Thus, threshold determination under Thun, whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate" is not met.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board acknowledges that the service-connected disabilities result in time lost from work and, so, loss of income but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected disabilities have interfered with employment beyond what is contemplated by the rating criteria.  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by the Veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria for the low back disorder and right lower extremity radiculopathy are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

As to physiological, including musculoskeletal and neurological, disorders the Schedule for Rating Disabilities contain additional provisions which may apply when and if applicable.  Specifically, the Schedule for Rating Disabilities recognizes that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined).  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

ORDER

Service connection for a depressive disorder is granted.  

A rating in excess of 20 percent for a lumbosacral strain with lumbosacral DDD is denied.  

An initial rating in excess of 10 percent for radiculopathy of the right lower extremity from February 14, 2011, and in excess of 20 percent from July 29, 2013, is denied. 


REMAND

Sleep Apnea

"Sleep apnea is a condition marked by transient periods of cessation of breathing during sleep.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (31st ed.2007) [hereinafter DORLAND'S]."  Krauss v. Shinseki, No. 08-3747, slip op. 1 [Footnote 1] (U.S. Vet. App. May 17, 2010); 2010 WL 1952788 (Vet.App.) (nonprecedential memorandum decision).  

The STRs are negative for sleep apnea.  On VA psychiatric evaluation on an outpatient basis in June 2008 the Veteran reported working two jobs and going to bed around 2 or 3 a.m. but getting only 4 to 5 hours of sleep nightly, and sometimes less.  On VA psychiatric examination in August 2009 it was noted that VA treatment records revealed that the Veteran had been treated for a psychiatric disability.  At the examination the Veteran complained of, in part, lack of sleep with persistent awakenings throughout the night.  He could not recall having gotten more than three consecutive hours of sleep in one night.  

On VA examination in July 2013 the Veteran recalled having the onset of symptoms of sleep disturbance when in Germany in about 1985.  His sleep was disturbed, he frequently snored, and his wife reported that he had apneic episodes.  A past sleep study from a private source had been done and since then he had used a CPAP device.  He also took melatonin over-the-counter.  He had a history of depression and his daily stress increased his sleep disturbance.  Depression had been diagnosed in 1992 or 1993.  On physical examination the Veteran had limited nasal airflow through each nostril and had a history of childhood nasal surgery.  Both nostril passages were narrow but patent.  The diagnoses were obstructive sleep apnea, with date of onset being between 2006 and 2008, as well as chronic sleep disturbance due to major depressive disorder with the date of diagnosis being in the 1990s.  

The evidence shows that the Veteran has been treated for a psychiatric disability and, by this decision, service connection is warranted for a depressive disorder.  In this regard, the Board notes that sleep disturbance, generally, is a symptom which is considered in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

The October 2013 Supplemental Statement of the Case (SSOC) states that the report of the July 2013 VA examination reflects that it was found that the cause of the Veteran's sleep apnea was "likely the depressive disorder" but that service connection was not in effect for a depressive disorder.  

However, the Board's review of the July 2013 examination report shows that contrary to the SSOC, the examiner did not opine that the diagnosed obstructive sleep apnea was due to a depressive disorder, particularly in light of physical examination findings at that time of impaired passage of air through the Veteran's nostrils.  Rather, while obstructive sleep apnea was diagnosed, there was also a diagnosis of simple chronic sleep disturbance which was due to a depressive disorder, and that obstructive sleep apnea was a distinct and separate diagnosis which reportedly had its onset between 2006 and 2008.  

Although the July 2013 VA examiner indicated that the obstructive sleep apnea had its onset between 2006 and 2008, the examiner did not address the matter of the Veteran's statements that during service his roommates had informed him that he snored and sometimes stopped breathing.  Also, even if obstructive sleep apnea had its onset between 2006 and 2008, the examiner did not address the question of whether the sleep apnea was caused or aggravated by the Veteran's depressive disorder.

Thus, the case should be returned to the July 2013 VA examiner for an opinion which addresses these matters.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the examiner that conducted the July 2013 VA examination with respect to sleep apnea for an opinion which addresses the questions posed below.  If that examiner is not available, arrange for an opinion to be provided by another examiner.  The claims folder and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.

(A) The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was first manifested in service or is otherwise related to service?  In so opining, the examiner must consider and discuss the Veteran's contention that he was advised by his roommates that he would snore and stop breathing during service and that he continued to experience such symptoms after service.

(B) In light of the diagnoses at the time of the July 2013 examination of obstructive sleep apnea and of sleep disturbance due to a depressive disorder, the examiner is requested to render an opinion as to (i) whether it is at least as likely as not that any sleep apnea which the Veteran now has was caused by his service-connected depressive disorder (with sleep disturbance being a symptom thereof); and (ii) whether it is at least as likely as not that any sleep apnea which the Veteran now has was or is aggravated by his service-connected depressive disorder (with sleep disturbance being a symptom thereof).  

A fully articulated medical rationale for any opinion expressed should be set forth in the examination report.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion, or indicate that the inability to provide the opinion is based on the limits of medical knowledge.  If the examiner is unable to render an opinion because of a lack of specified evidence, an attempt should be made to obtain that evidence and return the claim files to the examiner for completion of the opinion.  

2.  Following completion of the foregoing, review the claims files and ensure that all of the foregoing development has been conducted and completed in full.  In particular, ensure that the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2015).  

3.  After the requested development has been completed, readjudicate the claim.  This should include consideration of whether any current sleep apnea is proximately due to, the result of, or aggravated by the service-connected depressive disorder.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


